Citation Nr: 0025299	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-39 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine with rotatory curvature, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased evaluation for chronic 
hypertrophic arthritis of the thoracic spine with rotatory 
curvature, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his son



ATTORNEY FOR THE BOARD

Maureen A. Young


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

The current appeal arose from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The RO denied entitlement to increased 
compensation benefits for disability of the spine 
recharacterized as arthritis of the lumbar spine with 
rotatory curvature and chronic hypertrophic arthritis of the 
thoracic spine with rotatory curvature.

In November 1998 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In December 1999 the RO affirmed the determinations 
previously entered.

In a separate rating action of December 1999, unrelated to 
the issues for increased evaluations, the RO denied service 
connection for vertebral deformities (compression fractures) 
of the lumbar and thoracic spine.  A notice of disagreement 
has not been filed.  This issue is not considered part of the 
current appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

This case was previously before the Board in November 1998 
and was remanded for further development.  The RO was 
instructed, inter alia, to arrange for VA orthopedic and 
neurologic examinations by appropriate specialists to 
ascertain the current nature and extent of the severity of 
arthritis of the lumbar and thoracic spines with rotatory 
curvature with a focus on pain, limitation and functional 
loss.

The record shows that the RO was notified on the veteran's 
behalf on June 23, 1999 and advised that the veteran would be 
unable to report for scheduled VA examinations on June 24, 
1999 and July 6, 1999 due to a major heart attack that 
rendered him bedridden.

Pursuant to the remand, additional treatment records were 
obtained by the RO.  In a supplemental statement of the case 
(SSOC) of December 1999, the RO denied increased evaluations 
for the veteran's lumbar and thoracic spine disabilities 
based on the record, including the additional evidence 
received.  The RO noted that evidence expected from VA 
examinations, which were canceled due to health problems, 
might have been material to the outcome of his claim but 
could not be considered.

VA regulations provide that, as to increased ratings, when 
the veteran fails to report for a scheduled medical 
examination without good cause the claim shall be denied.  
An example of good cause includes, but is not limited to, the 
illness or hospitalization of the veteran  38 C.F.R. § 3.655 
(1999).

In this case, the evidence shows that the veteran had good 
cause for failing to report for the scheduled VA 
examinations.  In light of a showing of good cause the Board 
finds that a remand of this case is warranted.  The Board 
also finds that a remand in this instance will avoid any 
potential prejudice to the veteran.

A review of the evidentiary record discloses VA last formally 
examined the veteran as to the severity of the lumbar and 
thoracic spine disabilities in May 1994.  The disabilities of 
the lumbar and thoracic regions of the spine are rated under 
diagnostic codes, which take into consideration limitation of 
motion as well as pain.  The veteran's contentions of 
increased impairment have centered on pain, limitation of 
motion, and functional loss.  

Neither the May 1994 VA examination nor VA Medical Center 
outpatient treatment reports from June to December 1993, 
received pursuant to remand instructions, sufficiently 
address pain, limitation, and functional loss.  The Court has 
held that where the evidence does not adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
The Court has further held that diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board is of the opinion that comprehensive 
contemporaneous orthopedic and neurologic examinations of the 
veteran which provide thorough, specific findings relative to 
the requirements set forth in DeLuca and 38 C.F.R. §§ 4.40, 
4.45, 4.59 would materially assist in the adjudication of the 
claimant's appeal.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issues on 
appeal pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
have treated additional records referable 
to treatment of his spinal disabilities.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for VA 
orthopedic and neurologic examinations by 
an orthopedic surgeon and neurologist or 
other appropriate specialists for the 
purpose of ascertaining the current 
nature and extent of severity of 
arthritis of the lumbar and thoracic 
spines with rotatory curvature.  The 
claims file, separate copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999) and separate 
copies of this remand must be made 
available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations and 
each examiner must annotate the 
examination reports in this regard.  Any 
further indicated special studies must be 
conducted.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's lumbar and 
thoracic spine disabilities in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  



It is requested that the examiners 
provide explicit responses to the 
following questions:

(a) Do the service-connected 
disabilities of the lumbar and 
thoracic spines involve only the 
joint structure, or do they also 
involve the muscles and nerves?

(b) Do the service-connected 
disabilities cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability 
of the veteran to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiners 
must so indicate.

(c) With respect to subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disabilities, the presence 
or absence of changes in condition of 
the skin indicative of disuse due to 
the service-connected disabilities, 
or the presence or absence of any 
other objective manifestations that 
would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disabilities.


(d) The examiners are also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected disabilities, and 
if such overlap exists, the degree to 
which the nonservice-connected 
problem(s) creates functional 
impairment that may be dissociated 
from the impairment caused by the 
service-connected disabilities.  If 
the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiners 
should so indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for arthritis of 
the lumbar spine with rotatory curvature 
and chronic hypertrophic arthritis of the 
thoracic spine with rotatory curvature 
with application of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is notified that failure to report for any scheduled VA 
examinations may result in a denial of his increased 
evaluations claims (38 C.F.R. § 3.655).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

